Name: Commission Implementing Regulation (EU) NoÃ 801/2011 of 9Ã August 2011 amending Regulation (EU) NoÃ 206/2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: health;  animal product;  trade;  international trade;  agricultural policy;  agricultural activity;  Africa;  tariff policy
 Date Published: nan

 10.8.2011 EN Official Journal of the European Union L 205/27 COMMISSION IMPLEMENTING REGULATION (EU) No 801/2011 of 9 August 2011 amending Regulation (EU) No 206/2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of Article 8(1), and Article 8(4), thereof, Whereas: (1) Commission Regulation (EU) No 206/2010 (2) lays down the veterinary certification requirements for the introduction into the Union of certain consignments of live animals or fresh meat. It also lays down the lists of third countries, territories or parts thereof from which those consignments may be introduced into the Union. (2) Regulation (EU) No 206/2010 provides that consignments of fresh meat intended for human consumption are to be imported into the Union only if they come from the third countries, territories or parts thereof listed in Part 1 of Annex II to that Regulation for which there is a model veterinary certificate corresponding to the consignment concerned listed in that Part. (3) Four parts of the territory of Botswana are listed in Part 1 of Annex II to Regulation (EU) No 206/2010 as regions from which imports of fresh de-boned and matured meat from ungulates into the Union are authorised. Those regions consist of a number of veterinary disease control zones. (4) On 5 May 2011, Botswana informed the Commission of a suspicion of foot-and-mouth disease based on clinical signs found in eight cattle on a farm. The outbreaks were confirmed, and notified to the Commission, on 11 May 2011 based on the isolation of a SAT2 foot-and-mouth disease virus. (5) The outbreaks occurred in the veterinary disease control zone 6, which forms part of one of the four parts of the territory of Botswana from which imports of fresh de-boned and matured meat from ungulates into the Union are authorised. (6) Due to the risk of introduction of foot-and-mouth disease through imports into the Union of fresh meat from species susceptible to that disease, and considering the guarantees given by Botswana allowing for regionalisation of the country, the authorisation of Botswana to export fresh de-boned and matured meat from ungulates into the Union from the affected part of its territory should be suspended as from 11 May 2011, the date of confirmation of the outbreaks of foot-and-mouth disease. (7) Annex II to Regulation (EU) No 206/2010 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In Part 1 of Annex II to Regulation (EU) No 206/2010 the entry for Botswana is replaced by the following: BW  Botswana BW-0 Whole country EQU, EQW BW-1 The veterinary disease control zones 3c, 4b, 5, 6, 8, 9 and 18 BOV, OVI, RUF, RUW F 1 11 May 2011 1 December 2007 BW-2 The veterinary disease control zones 10, 11, 13 and 14 BOV, OVI, RUF, RUW F 1 7 March 2002 BW-3 The veterinary disease control zone 12 BOV, OVI, RUF, RUW F 1 20 October 2008 20 January 2009 BW-4 The veterinary disease control zone 4a, except the intensive surveillance buffer zone of 10 km along the boundary with the foot-and-mouth disease vaccination zone and wildlife management areas BOV F 1 18 February 2011 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 73, 20.3.2010, p. 1.